OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 24 February 2020. 

Response to Amendment
The Amendment filed 02 May 2022 has been entered. New claim 5 has been added. As such, claims 1-3 remain withdrawn from consideration, and claims 4 and 5 are under consideration and have been examined on the merits. Applicant’s affirmation of the election of claim 4 for examination on the merits, of which is without traverse, is acknowledged.
The amendments to the specification have overcome the objections thereto previously set forth in the Non-Final Office Action. As such, the specification objections have been withdrawn, and the Examiner thanks Applicant for making the suggested amendments. 
The amendments to the claims have overcome the objections to the claims previously set forth. As such, the objections to the claims have been withdrawn, and the Examiner thanks Applicant for making the suggested amendments.
It is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.
Additionally, the grounds of rejection under 35 U.S.C. 103 previously set forth are maintained herein.

Note – Claim Status Indicators/Form of Claims
In an effort to facilitate compact and expedient prosecution of the instant application, rather than issue a Notice of Non-Compliance, it is noted that there are two issues associated with the form of the claims as defined by 37 CFR. 1.121.
First, with respect to claims 1-3, the text of the claims should be present, and should include the status indicator “(Withdrawn)” after each of the claim numbers 1, 2, and 3. The removal of the text of the claims and the use of a single “Withdrawn” status indicator for all of claims 1-3 is improper/not in compliance with 37 CFR 1.121(c). 
Second, with respect to new claim 5, said new claim should not include any underlining and should be presented as a clean version, as the claim has not been previously presented and thus has not been previously amended (as indicated by an underline). New claim 5 is not in compliance with 37 CFR 1.121(c)(3).
The aforesaid issues are noted herein by the Examiner in order to render the record clear. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claims 4 and 5, the specification does not provide adequate written description support for the recitation of the percentages of bamboo fiber, sugarcane fiber, and wood fiber of the moldable composition being based upon weight (as set forth in the amendments/new claim 5 filed 02 May 2022). As indicated in paragraph 19 of the Non-Final Office Action, and after a thorough review/reconsideration, it is determined that the specification does not disclose, nor suggest nor allude to the percentages of the aforesaid components of the composition being based on weight (nor volume) [pp. 2, ln. 6-7; pp. 5, ln. 6-9]. The specification merely provides support for the percentages (i.e., “%”), of which has been interpreted previously as being broad such that it encompasses both weight percent and volume percent (see para. 19 of the Non-Final Office Action). 
In order to overcome the 112(a) issue, it is respectfully suggested to strike “by weight” from claims 4 and 5.
For examination on the merits, claims 4 and 5 are interpreted as-presented, i.e., where the amount ranges of the components of the moldable composition are limited in terms of weight percentage.
Also regarding claims 4 and 5, the specification does not provide adequate written description support for the recitation of “sugarcane fiber” (emphasis added). The only use of the term “fiber” in the specification is in relation to the bamboo fiber and wood fiber; fiber is not utilized/recited in relation to the sugarcane component of the moldable composition [pp. 2, ln. 6-7; pp. 5, ln. 6-9]. Thus, the recitation in the specification of “sugarcane” is broad such that it encompasses stalk, fiber, residue, and/or syrup/juice. 
In order to overcome the 112(a) issue, it is respectfully suggested to strike “fiber” after the recitation of bamboo in claims 4 and 5.
For examination on the merits, claims 4 and 5 are interpreted as-presented, i.e., where the bamboo is limited to bamboo fiber, and thus not the breadth the claimed term “bamboo” was previously given as indicated in paragraph 18 of the Non-Final Office Action.
Regarding claim 4, the specification does not provide adequate written description support for the recitation of the moldable composition being “fully renewable”. There is no recitation of the word “renewable” in the specification, let alone the moldable composition recited in claim 4 (of which may include other components relative to the claimed bamboo fiber, sugarcane fiber, and wood fiber) being fully renewable. 
In order to overcome the 112(a) issue, it is respectfully suggested to strike “fully renewable” from claim 4. For examination on the merits, claim 4 is interpreted as-presented.
Appropriate action is required.

Claim Interpretation
It is noted that the following claim interpretation analysis is not associated with, nor set forth under 35 U.S.C. 112(f), nor is there “means for” or alternative generic placeholder language in the claims which would necessitate a 112(f) interpretation. Rather, the following interpretation is included to improve the clarity of the record and the basis of the subsequent rejection(s).
With respect to the claimed phrase “thermally molding”, it is noted that the specification does not set forth any further limitations regarding the molding step other than that the composition is “thermally molded”. Said differently, the specification does not indicate any specific molding process (e.g., compression, injection) or parameters thereof (e.g., temperature, pressure/vacuum, heat/cold source) utilized to thermally mold the composition. As such, any process which utilizes at least some degree of heat flow and/or temperature differential to mold the composition reads thereon. 
With respect to the claimed term “engaging”, it is noted that the specification [pp. 4, ln. 10-13, 17-19] indicates that the (sealingly) engaging (between main body perimeter and lid outer perimeter) may be provided by a snap/friction fit or other frictional engagement; a weld, bond, or glue; otherwise ‘sealed’; or other form of connection known in the art. Thus, it can be said that the broadest reasonable interpretation of the claimed term, in view of Applicant’s specification while also not improperly importing limitations therefrom into the claims (see MPEP 2111.01(II)), is such that the lid is (at least) required to close the container (i.e., whether it is a heat-seal, adhesive-seal, and/or mechanical/frictional seal, or “other form of connection known in the art” e.g.) through some form of direct or indirect contact between the aforesaid perimeters.
For examination on the merits, the Examiner is interpreting the foregoing claimed term(s)/phrase(s) as stated supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Martins et al. (US 2014/0020335; “Martins”) in view of Marcinkowski (US 2013/0134066; “Marcinkowski”), Shi et al. (US 2014/0093704; “Shi”), Tolibas-Spurlock et al. (US 2010/0044267; “Tolibas-Spurlock”), and Reed et al. (US 8,801,899; “Reed”) (all references prev. cited).
Regarding claim 4, Martins discloses a method for making and filling a compostable packaging container for cosmetic or beauty care products [0002, 0005, 0006, 0027, 0038, 0044, 0049]. The method comprises the following steps:
(a) provision of a fibrous biomass (moldable composition) which includes a compostable binder (optional) and fibers selected from, inter alia, wood, bamboo, bagasse (sugarcane fiber/pulp), and bulrush, including combinations thereof [0035, 0037, 0051], wherein the binder may be a naturally occurring constituent of the biomass [0035-0037] (i.e., addition of external binder not required);
(b) compression molding, with (or without) the addition of heat or steam to help form and cure, the fibrous biomass into both of (i) a container body (including a base, an upwardly extending wall, and an opening which defines a perimeter, i.e., mouth) and (ii) a cover for closing the container body [Figures 7-10; 0038, 0044, 0049, 0050], wherein the cover exhibits an outer perimeter (i.e., lip);
(c) placing a product in the container body, the product (cosmetic or beauty care) being in the form of, inter alia, a pressed powder or loose powder [0034, 0047]; and
(d) closing the container opening with the cover to enclose the product therein, wherein said cover may be attached to the container body via a hinge [Figure 10; 0038, 0049, 0050].
Applicant’s specification indicates that the claimed term granular includes dry powder or pellet type material; and that the claimed term shampoo is defined to include shampoo and/or conditioner, body soap, or other similar health and beauty types of products of a similar nature [pp. 5, 18-21]. As such, the powder (i.e., granular) of Martins being a cosmetic or beauty care product reads on the claimed granular shampoo composition based on Applicant’s definition.
The compression molding (including heat or steam) reads on the claimed “forming” step (as well as “thermally molding” [pp. 5, ln. 6; claim 5]). As shown in Figure 10, the cover (110) (i.e., lid) closes the opening of the container body (103), whereby the lip (i.e., perimeter) of the cover is in contact with the perimeter of the opening. The cover (110) is illustrated in Figure 10 as being connected to the container main body (103) through a hinge (112), of which may also be formed from the fibrous biomass [0038, 0049, 0050]. The aforesaid engagement between the cover and the container body reads on the steps of placing the lid onto the main body to cover the opening, and engaging the body perimeter and the lid perimeter for containing the granular shampoo composition within the packaging. (Please see claim interpretation section set forth above.)
Martins is silent regarding (i) the fibrous biomass being formed specifically from bamboo, sugarcane, and wood fiber, and thus also silent regarding (ii) the amounts (wt.%) or ranges thereof of each of the aforesaid components of the biomass.
Marcinkowski discloses packaging for consumer goods, and is directly related to minimizing the use of plastic and other non-renewable materials in said packaging [Abstract; 0001, 0004; Figure 1]. Marcinkowski teaches a pulp mixture for molding into the container substrate of said packaging [Figure 1, instance 12; 0015] which includes about 50-75% bamboo pulp (i.e., fibers); about 15-35% sugarcane pulp; and up to about 25%, or from 5-15%, of bulrush-derived pulp [0006, 0016], on a weight basis based on [0031]. Marcinkowski teaches that the aforesaid mixture provides desirable strength and flexibility for containers (formed therefrom). As such, Marcinkowski reasonably teaches that the aforesaid fibrous mixture is suitable for molding into containers (see MPEP 2144.07); wherein it is noted that each of the fiber species taught by Marcinkowski (bamboo, sugarcane, bulrush) are explicitly recited in Martins as suitable for use (see MPEP 2144.06(I), (II)).
Shi teaches mixtures of fibrous pulp materials which are suitable for use in containerboard packaging [0001, 0002, 0005, 0006, 0013, 0016, 0035], with a focus on replacing wood-pulp fibers with field crop fibers or agricultural residues which are more sustainable [0035]. Shi teaches that the mixtures may include (i) wood pulp fiber and (ii) non-wood alternative natural pulp fiber in a weight ratio of 70:30 to about 5:95 or 0:100 [0039, 0040, 0050]. In other words, Shi is teaching that the mixture may contain up to 70 wt.% wood pulp fiber, with the remainder (30 wt.%) being non-wood alternative natural pulp fiber, with a preference of using more non-wood pulp fibers than wood-pulp fibers based on sustainability of the former. The non-wood pulp fibers include, inter alia, bulrush, bamboo, and bagasse [0013]. 
Tolibas-Spurlock teaches that fibers/pulp from sugarcane (including bagasse), wood, and bamboo are suitable for use in forming structural layers for compostable packaging containers for consumer products [Abstract; Figure 1; Figure 2, instance 8; 0035, 0047] (see MPEP 2144.06(I), (II); 2144.07).
Reed teaches that in forming paperboard, the fibrous pulp may include wood fibers (including hardwood and softwood), bagasse, and bamboo fibers (among others), where the inclusion of softwood fibers imparts rougher and less smooth surfaces; and where the inclusion of hardwood fibers imparts smoother surfaces [col 1; col 3, 26-67; col 4, 1-4].
It is noted that Martins discloses that the surface of the fibrous biomass (upon being molded into the container) which is in contact with the product is to exhibit a degree of roughness, allowing for increased adhesion of said product [0029, 0030].
Martins, Marcinkowski, Shi, Tolibas-Spurlock, and Reed are all directed to fibrous packaging materials/containers which utilize non-wood fibers; and/or teach or suggest the use of non-wood fibers therefor.
Given that Martins discloses that wood fibers, sugarcane fibers, bamboo fibers, and bulrush fibers are all suitable for use in forming the fibrous biomass, as well as discloses that the surface of the container formed therefrom in contact with the product is to exhibit a (relatively) rough topology, it would have been obvious to one of ordinary skill in the art before the effective filing date to:
(i) have utilized the fibrous mixture (fiber species and ranges thereof) taught by Marcinkowski as a starting point composition for the fibrous biomass (of Martins), as the fibrous mixture would have been readily recognized as suitable for forming the fibrous biomass and the container molded therefrom (see MPEP 2144.06(II); 2144.07), as taught by Marcinkowski, and further
(ii) to have modified the aforesaid composition to have included wood fibers in place of bulrush fibers, as Shi teaches that mixtures of non-wood fibers (up to 100 wt.%) and wood fibers (0-70 wt.%) are suitable for the intended use/known for forming containerboard packaging, that the wood fibers preferably constitute the minority of the mixtures as they are less sustainable relative to non-wood-fibers, and that suitable non-wood fibers (which may be offset in the mixture with the aforesaid wood fibers) include, inter alia, bulrush fibers (see MPEP 2144.07; 2144.06(II)); as Tolibas-Spurlock teaches that wood fibers, alongside both of bamboo and sugarcane fibers, are suitable for use in forming the structural layers of compostable packaging containers intended to contain consumer products (see MPEP 2144.07; 2144.06(II)); and as Reed teaches that the wood fibers are capable of altering the roughness of the surface of the container formed from the biomass (of which is a consideration disclosed in Martins).
Thus, per the aforesaid modifications, the fibrous biomass utilized in the method of Martins to form the compostable packaging container would have been formed from about 50-75 wt.% bamboo fibers; about 15-35 wt.% sugarcane fibers; and up to about 25 wt.%, or from about 5-15 wt.%, of wood fibers, without the addition of the compostable binder (given that Martins discloses that each of the aforesaid fibers are suitable for use and are capable of providing the compostable binder as a naturally occurring constituent of the biomass). 
The bamboo fiber range of 50-75 wt.% completely encompasses and therefore renders prima facie obvious the claimed range of 50-70 wt.% (see MPEP 2144.05(I)). The sugarcane range of 15-35 wt.% substantially overlaps and therefore renders prima facie obvious the claimed range of 20-40%. The wood fiber range of up to 25 wt.% encompasses and therefore renders prima facie obvious the claimed range of 5-15%; or the wood fiber range of 5-15 wt.% is identical to and reads on the claimed range of 5-15 wt.%.
With respect to the moldable composition being “fully renewable and compostable” as claimed, given that the fibrous biomass which forms the compostable packaging container of Martins, as modified, set forth above, is identical or substantially identical to the claimed moldable composition in terms of the species of components (bamboo fiber, sugarcane fiber, wood fiber) and weight amounts thereof (see paragraph 42 above); and wherein the fibrous biomass composition is simply compression molded with the addition of heat or steam to shape/mold the container (the compostable binder present as a naturally occurring substance of the fibrous biomass, as disclosed by Martins), of which reads on the claimed forming step, there is a strong, reasonable expectation that the fibrous biomass (and compostable packaging container formed therefrom) of Martins, as modified above, would have inherently been fully renewable and compostable, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I), (II)). 
Therefore, the method for making and filling a compostable packaging container for cosmetic or beauty care products of Martins, as modified, reads on every limitation of claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martins in view of Marcinkowski, Shi, Tolibas-Spurlock, and Reed.
Regarding claim 5, the grounds of rejection set forth above (see paragraphs 31-43) read on the limitations of claim 5, wherein the fibrous biomass of Martins (as modified) reads on the claimed moldable composition “consisting of” the bamboo fiber, sugarcane fiber, and wood fiber, given that the compostable binder component of the fibrous biomass of Martins is a naturally occurring substance which comes from any or all of the aforesaid fibrous components, as set forth above. 
More specifically, the fibrous biomass of Martins, as modified, includes the bamboo fibers (about 50-75 wt.%); sugarcane fibers (about 15-35 wt.%); and wood fibers (up to about 25 wt.%, or from about 5-15 wt.%), and is compression molded utilizing heat or steam to form the compostable container [0037, 0044], of which is substantially identical to Applicant’s claimed and disclosed moldable composition (components and weight amounts thereof) and method of “thermally molding” said moldable composition into the main body and lid of the packaging (given the details and/or lack thereof as set forth in Applicant’s specification regarding the thermal component of the molding process), wherein absent factually-supported objective evidence to the contrary, it logically flows that at least some degree of the naturally occurring binder substance disclosed by Martins (attributed to the fibers being compressed to a sufficient degree and/or exposed to heat or steam [0037, 0044]) would inherently also be present, to at least some degree, in the claimed moldable composition (“consisting of” the claimed fibers) after exposure to “thermal” molding, as claimed/disclosed (see MPEP 2112(V) and 2112.01(I), (II)).
Alternatively, Martins explicitly discloses that the compostable binder is not required [0037], and that step (b) (as described above in paragraph 31) does not require heat or steam, wherein the fibrous biomass may simply be compressed to cause solidification thereof via frictional-type adhesion between the fibers [0037, 0044]; and/or the heat/steam may simply be used to soften the fibers (and not effect release/curing of the binder). As such, the fibrous biomass formed from the above-described composition (i.e., Martins, as modified above in the rejection of claim 4), absent the compostable binder as disclosed by Martins, reads on all of the limitations of claim 5, specifically “consisting of” the recited fibrous components.

Response to Arguments
Applicant’s arguments, see Remarks filed 02 May 2022, as well as the Declaration of Inventor Anuradha De Silva filed 02 May 2022 (hereinafter “the Declaration”), have been fully considered but have not been found persuasive.
On pp. 5 of the Remarks, Applicant asserts that the prior art composition of Martins requires a resin binder such as polyurethane, polyester, etc., of which are not renewable or compostable, as claimed.
However, it is noted that (i) Martins recites that the binder is compostable; (ii) that the binder may be a naturally occurring substance/constituent of/from the fibrous biomass; and (iii) that the binder (explicitly) is not required [0037, 0044]. Thus, Martins does not require any binder, and when binder is utilized, is not required to be any of the resinous binders asserted by Applicant, but rather, may be a naturally occurring constituent of the fibers, of which, absent objective evidence to the contrary, reads on renewable and compostable. 
For these reasons, Applicant’s argument has not been found persuasive.

On pp. 5 of the Remarks, Applicant makes a similar assertion to that set forth above, in relation to Marcinkowski, stating that Marcinkowski requires a polymeric laminate layer. 
However, the grounds of rejection are not based solely on the disclosure/teachings of Marcinkowski, but rather, are based on the combination of Martins in view of the teachings of Marcinkowski. Marcinkowski is not relied upon for the disclosure of the laminate layer in the grounds of rejection; rather, Martins is relied upon for the structure of the compostable packaging formed from the fibrous biomass, of which does not require a polymeric laminate layer. Marcinkowski is relied upon for the teaching of the fibrous composition, of which is individually attributed (i.e., absence the presence of the polymeric laminate layer) to provision of desirable container strength and flexibility [0016]. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see MPEP 2145(IV)); and further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference – rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art (see MPEP 2145(III)).
For these reasons, Applicant’s argument has not been found persuasive.

On pp. 5 of the Remarks, as well as over the entirety of the Declaration, Applicant asserts that the claimed invention is nonobvious in view of the assertion of, and evidence presented in support of, commercial success (see pp. 1-6 of the Declaration). 
However, MPEP 716.03(I) states that Applicant bears the burden to provide hard evidence of commercial success in support of nonobviousness; and further, that a factually and legally sufficient connection between the evidence of commercial success and the claimed invention is required to be of probative value in determination of nonobviousness. In other words, and as stated in MPEP 716.03(a), the evidence must be objective. Additionally, Applicant is directed to MPEP 716.03(b)(I) for further information regarding/required to/for establishing objective evidence of commercial success. 
The Declaration does not constitute factually-supported, objective evidence of commercial success of the claimed invention. In fact, other than Inventor De Silva’s statement of “strong” sales [pp. 1, bullet 3], there is no evidence that the invention has been sold commercially, as there are no sales figures, receipts, list of purchasers, supporting dates, market information, etc., which would typically be associated with sale of the product (and required by the aforecited portions of the MPEP in establishing commercial success in support of nonobviousness). Further, there is no evidence of record that establishes that any of the companies (e.g., hotel chains) listed on pp. 5 of the Declaration (e.g., Disneyland Resorts, Marriot) actually purchased the article-named “EcoPod” (the invention). It is noted that the invention being awarded a “Dieline” Award is not sufficient to establish the asserted commercial success in support of nonobviousness. Thus, Applicant has not met the burden associated with establishing/providing hard (objective), factually and legally sufficient evidence of commercial success.
For these reasons, Applicant’s assertion of commercial success in support of nonobviousness has not been found persuasive.

On pp. 6 of the Remarks, Applicant asserts that the recitation of “consisting of” (new claim 5) as it relates to the fiber components of the moldable composition, excludes the composition set forth in the grounds of rejection under 35 U.S.C. 103. 
However, this is not found persuasive for the reasons set forth above in paragraphs 47-49 – Martins explicitly discloses that a binder is not required. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782